Opinion issued March 10, 2015




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-15-00219-CV
                           ———————————
   IN RE BAC TRAC PLUMBING, LP AND JOSE GRAJALES, Relators



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relators, Bac Trac Plumbing, LP and Jose Grajales, have filed a petition for

writ of mandamus challenging the trial court’s separate orders (1) excluding the

testimony of Thomas D. Greider, M.D. and Walter R. Sassard, M.D., and (2)

denying relators’ subsequent motion for continuance of trial pursuant to Texas
Rule of Civil Procedure 193.6(c).* We deny the petition. Relators’ motion for

emergency stay filed in conjunction with the petition is dismissed as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Bland, and Massengale.




*
      The underlying case is Donna Dudley v. Bac Trac Plumbing, LP and Jose
      Grajales, cause number 2013-12224, pending in the 215th District Court of Harris
      County, Texas, the Honorable Elaine H. Palmer presiding.
                                          2